Citation Nr: 9908971	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-30 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as a result of tobacco use during service for 
the purpose of establishing eligibility for Dependency and 
Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from July 1942 to June 1945 and from October 
1945 to October 1947, and who died in July 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The Board notes that a July 1986 rating decision denied 
service connection for the cause of the veteran's death.  
However, since the current claim is for service connection 
for the cause of the veteran's death as a result of tobacco 
use during active service the Board is conducting a de novo 
review of the record.


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death as a result of tobacco use during 
active service for purposes of establishing eligibility for 
DIC benefits is not plausible. 


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death as a result of tobacco use during 
active service for purposes of establishing eligibility for 
DIC benefits is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death as a result of tobacco use during active 
service for the purpose of establishing eligibility for DIC 
benefits is well grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable or substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than a mere allegation.  The claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or a medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 94-95 (1992).  For 
the appellant's claim to be well grounded, a disability that 
caused, hastened, or substantially and materially contributed 
to the veteran's death must be shown to be etiologically 
related to service.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
There would also have to be competent medical evidence of a 
nexus between the fatal disability or disease and the 
veteran's service.  Such a nexus must be shown by medical 
evidence.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit at 93.

Generally, the death of a veteran will be considered as 
having been due to service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  The issue involved 
is to be determined by exercise of sound judgment, without 
recourse to speculation.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 C.F.R. § 3.312 (1998).  

A February 1983 letter from Rick L. Robbins, D.O., a private 
osteopath, reflects that the veteran had been under his 
medical care for four years.  The letter reflects that the 
veteran had chronic obstructive pulmonary disease and a 
47-year history of smoking.  It indicates that he was smoking 
one pack a week, down from 1 to 2 packs a day.  

A November 1985 letter from Dr. Robbins indicates that the 
veteran had quit smoking.  It reflects that the veteran had 
severe vascular problems with atherosclerotic heart disease 
and arteriosclerosis obliterans complicated by diabetes 
mellitus and smoking.  

The veteran died in July 1986.  The certificate of death 
lists the cause of death as atherosclerotic heart disease 
with other significant conditions contributing to death of 
diabetes mellitus and chronic obstructive lung disease.  Two 
separate service medical records reflect that the veteran's 
habits included tobacco use, with one reflecting 
20 cigarettes per day and the other reflecting one pack of 
cigarettes per day.  The veteran's service medical records do 
not reflect that he had any lung disease. 

The veteran's July 1986 VA terminal hospital discharge 
summary reflects that his causes of death included 
atherosclerotic heart disease and chronic obstructive 
pulmonary disease with acute respiratory distress secondary 
to these disabilities.  

A September 1997 letter from Dr. Robbins reflects that the 
veteran had been under his medical care for 9 to 10 years 
prior to his death in 1986.  It was reported that the veteran 
began smoking up to 1 to 2 packs of cigarettes a day while he 
was in service at age 18 or 19 and died at age 64 from 
complications of atherosclerotic heart disease as well as 
chronic obstructive pulmonary disease.  It was opined that 
the veteran definitely had a nicotine addiction which 
contributed to his ultimate demise.  

An excerpt submitted by the appellant from the Diagnostic and 
Statistical Manual of Mental Disorders, III-R (DSM-III-R), 
describes nicotine dependence.  

The appellant's claim, received in May 1993, reflects that 
she alleges that the veteran was given cigarettes while in 
the Army and had smoked a pack of cigarettes per day for 
approximately 40 years.  In subsequent statements she 
indicates that smoking in service was supported through the 
issuance of no cost or low cost cigarettes and was further 
encouraged by his being given smoke breaks.  

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon 
inservice tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
that injury or disease resulted from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42, 756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.  

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions:  (1) 
Whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits, 
(2) whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97, 
62 Fed. Reg. 37, 954 (1997).  In a May 1997 memorandum, The 
Under Secretary for Health stated that nicotine dependence 
may be considered a disease for VA compensation purposes.  
Moreover, the determination as to whether a veteran is 
dependent on nicotine is a medical question. 

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and Reform 
Act of 1998" into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C.A. § 1103).  However, this new section 
applies only to claims filed after June 9, 1998.  As the 
appellant in the present case filed her claim in May 1993, 
the statutory change will not affect the disposition of this 
appeal. 

A review of the record reflects that there is evidence that 
the veteran smoked cigarettes during his active service.  Dr. 
Robbins has indicated, in 1983, that the veteran had a 
47-year history of smoking, indicating a history of smoking 
prior to service, and then indicated in 1997 that the veteran 
began smoking during service.  The record also indicates that 
there is competent medical evidence that smoking contributed 
to the disabilities that resulted in the veteran's death.  
However, the appellant has not provided competent medical 
evidence relating the veteran's death to the use of tobacco 
during service.  Furthermore, while there is competent 
medical evidence that the veteran had a nicotine addiction, 
the appellant has not established that the veteran became 
nicotine dependent during his period of active service, and 
that this dependency was the proximate cause of death.  

As to the DSM-III-R excerpt that was submitted, such a 
general statement cannot provide evidence that the veteran's 
nicotine dependence began during his period of active 
service.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  
In addition, the Board cannot rely solely upon the 
appellant's statements because evidence of a medical nexus 
cannot be established by lay testimony.  Brewer v. West, 11 
Vet. App. 228 (1998); Espiritu.  

On the basis of the above analysis the record fails to show 
that a service-connected disability caused, hastened, or 
substantially and materially contributed to the veteran's 
death.  There being no competent medical evidence linking the 
veteran's cause of death to tobacco use during his active 
service, the appellant's claim must be denied as not well 
grounded.  

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her claim for 
service connection for the cause of the veteran's death as a 
result of tobacco use during active service for the purpose 
of establishing eligibility for DIC benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for the cause of the veteran's death as a result 
of tobacco use during active service for the purpose of 
establishing eligibility for DIC benefits not having been 
submitted, the appeal is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals
